Citation Nr: 1724157	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  11-07 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a cervical spine disability, also claimed as neck condition, as secondary to the service-connected disability of left shoulder trauma with chronic peritendinitis, traumatic.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a lumbar spine disability, also claimed as a back condition, as secondary to the service-connected disability of left shoulder trauma with chronic peritendinitis, traumatic.

3.  Entitlement to service connection for radiculopathy, left lower extremity, as secondary to a lumbar spine disability.

4.  Entitlement to service connection for radiculopathy, right lower extremity, as secondary to a lumbar spine disability.

5.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from October 1986 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan Puerto Rico.  Jurisdiction of the Veteran's claims has since been transferred to the RO in Cleveland, Ohio.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for a cervical spine disability and a lumbar spine disability in March 1997.  In a July 1997 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in July 1998.  The Veteran then filed a claim to reopen for these conditions in February 2006.  In a July 2006 rating decision, the RO denied reopening the claims for service connection.  The Veteran then filed a request for reconsideration in December 2006.  In a March 2007 rating decision, the RO reconsidered the previous decision and reopened the Veteran's claims and also denied both.  The Veteran then submitted a notice of disagreement (NOD) in March 2007 and was provided with a Statement of the Case (SOC) in July 2007.  The Veteran then requested a local hearing with a decision review office (DRO) in August 2007.  A hearing was scheduled for January 2008 at the RO; however, in a January 2008 correspondence, the Veteran withdrew both his request for a hearing and to continue his appeals.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in March 2008.  The Veteran then filed the current claim to reopen in January 2009.  In a June 2009 rating decision, the RO continued to deny reopening this claim.  The Veteran then submitted a timely NOD in June 2009, was provided with a SOC in January 2011, and perfected his appeal with the timely submission of a Substantive Appeal in March 2011.  

2.  The evidence added to the record since the final March 2007 rating decision is not cumulative or redundant of the evidence of record on file at the time and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a cervical spine disability and a lumbar spine disability.

3.  Resolving all doubt in the Veteran's favor, the Veteran's claimed cervical spine disability has been found to be as least as likely as not related to his service-connected disability of left shoulder trauma with chronic peritendinitis, traumatic.

4.  The probative medical evidence of record does not reveal that the Veteran's lumbar spine disability is caused by or the result of military service, to include any in-service parachute injuries or diagnosed low back strain.

5.  The Veteran's bilateral radiculopathy of the lower extremities has been solely attributed to his non service-connected lumbar spine disability.

6.  Although the Veteran is shown to have a current diagnosis of bilateral tinnitus, there is no probative medical findings that this condition existed in military service or within one year after military service, and there is no alleged acoustic trauma during his period of service, to include consideration of his military occupational specialty (MOS) of Medical Specialist, which it is not commonly associated with such trauma, that could account for any delayed onset or otherwise serve as an in-service event, injury, or disease upon which a grant of service connection could be made.
CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disability, as secondary to the service-connected disability of left shoulder trauma with chronic peritendinitis, traumatic.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability, as secondary to the service-connected disability of left shoulder trauma with chronic peritendinitis, traumatic.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Giving the Veteran the benefit of the doubt, the Veteran's cervical spine disability is found to be secondary to his service-connected disability of left shoulder trauma with chronic peritendinitis, traumatic.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016). 

4.  The criteria for establishing service connection for a lumbar spine disability, to include as secondary to a disability of left shoulder trauma with chronic peritendinitis, traumatic are not met.  38 U.S.C.A. §§ 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

5.  The criteria for establishing service connection for radiculopathy of the left lower extremity, to include as secondary to the lumbar spine disability, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

6.  The criteria for establishing service connection for radiculopathy of the right lower extremity, to include as secondary to the lumbar spine disability, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

7.  The criteria for establishing service connection for bilateral tinnitus are not met.  38 U.S.C.A. §§ 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis and other organic diseases of the nervous system, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such service as shown by the service record, the official history of each organization in which the Veteran served, his or her treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

New and Material

The Veteran filed a claim for service connection for a cervical spine disability and a lumbar spine disability in March 1997.  In a July 1997 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in July 1998.  The Veteran then filed a claim to reopen for these conditions in February 2006.  In a July 2006 rating decision, the RO denied reopening the claims for service connection.  The Veteran then filed a request for reconsideration in December 2006.  In a March 2007 rating decision, the RO reconsidered the previous decision and reopened the Veteran's claims and also denied both.  The Veteran then submitted a notice of disagreement (NOD) in March 2007 and was provided with a Statement of the Case (SOC) in July 2007.  The Veteran then requested a local hearing with a decision review office (DRO) in August 2007.  A hearing was scheduled for January 2008 at the RO; however, in a January 2008 correspondence, the Veteran withdrew both his request for a hearing and to continue his appeals.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in March 2008.  The Veteran then filed the current claim to reopen in January 2009.  In a June 2009 rating decision, the RO continued to deny reopening this claim.  The Veteran then submitted a timely NOD in June 2009, was provided with a SOC in January 2011, and perfected his appeal with the timely submission of a Substantive Appeal in March 2011.  

The March 2007 rating decision denied those claims on the bases that there was no showing of any nexus between the Veteran's claimed cervical spine and lumbar spine disabilities and the service-connected left shoulder disability, and there was no relationship shown between the current lumbar spine disability and the October 1989 in-service treatment for low back pain.  The Veteran was notified of the decision on March 8, 2007.  He had until March 8, 2008, to submit additional evidence or an intention to appeal.  Although the Veteran did initially appeal the decision, he later withdrew such appeal and he did not submit any new evidence or claim until November 2009, over 2 years after the deadline.  Therefore, the March 2007 rating decision became final. 

Since the March 2007 rating decision was finalized, the Veteran submitted additional evidence, to include records showing treatment for his cervical spine and lumbar spine within the context of his left shoulder disability, particularly a March 2011 private treatment record which found that the Veteran's lumbar spine and cervical spine may be a result of his service-connected left shoulder.  The Veteran's also submitted statements and buddy statements that his lumbar spine and cervical spine disabilities may be the result of parachuting injuries over the period of his service, to specifically include a 1987 accident which injured his left shoulder.  These treatment records and statements are new because they had not been previously considered.  They are also material because they address the issue of the existence of the potential for a nexus.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claims of entitlement to service connection for a cervical spine disability and a lumbar spine disability are reopened.

Cervical Spine

The Veteran contends that his currently diagnosed cervical spine disability is the result of his military service.  In particular, the Veteran has claimed that this condition began during military service after sustaining a parachute injury in 1987 that primarily injured his left shoulder.
 
A review of the Veteran's service treatment records reveals that he was seen in October 1987 approximately one month after sustaining a parachuting injury in which he injured his left shoulder.  There was no discussion of any resulting injury or aggravation of the cervical spine.  No other complaints or notations regarding the Veteran's cervical spine were found in the service treatment records or in medical records within one year of his discharge from military service.

A review of the Veteran's outpatient treatment records post military service revealed that he has sought treatment for complaints of cervical spine pain.  In a March 2011 letter from the Veteran's chiropractor, it was indicated that the Veteran had initially sought treatment for upper and lower back pain in 1995.  However, due to his record keeping practices, the Veteran's initial records had been destroyed.  It was indicated that he was diagnosed with and followed for treatment for a cervical segmental dysfunction, a cervical brachial neur/rad, thoracic segmental dysfunction, and a lumbar segmental dysfunction.  The chiropractor opined that the Veteran's back conditions were consistent the parachuting accident the Veteran sustained in 1987.  No further rationale was provided.

The Veteran was provided with a VA examination in November 2010.  Upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with degenerative changes of the cervical spine.  The examiner did not provide an opinion regarding the Veteran's cervical spine and did not review the Veteran's service treatment records. 

The treating chiropractor also submitted a July 2011 letter in which he continued to opine that the Veteran's cervical spine disability was the result of his left shoulder disability.  In support, he provided that, due to the military trauma, the Veteran's left shoulder has limited range of motion from arthritic changes, scar tissue, and tendonitis.  This in turn directly affects the cervical spine.  The shoulder joint and cervical spine are both supportive pieces of the upper body.  Because the entire musculoskeletal system operates in unison, the joints located in the upper body have a significant bearing on each other.  In particular the shoulder and neck work especially closely because of their relation within the spine.  The two joints share complementing muscles within their structure to stabilize one another.  As a result, injury which occurs in the shoulder is greatly impacted upon the neck.  If an injury occurs in the shoulder, neck pain will most likely be a part of the package.  This, in turn, causes swelling, headaches, stiffness of the cervical spine, limited range of motion, and numbness or tingling.

A VA examiner provided an addendum opinion in September 2013 to correct the deficiencies in the November 2010 examination.  The examiner opined, after reviewing the claims file, that the Veteran's cervical spine was less likely than not the result of his military service, to include any parachuting injuries, as his treatment records were absent for any discussion of cervical spine complaints until many years after military service.  Additionally, the examiner opined that it was less likely than not that the Veteran's cervical spine was the result of his left shoulder disability, as there is nothing in current medical literature that supports such.

The Board finds, upon resolving all reasonable doubt in the Veteran's favor, service connection for a cervical spine disability is warranted. 

The Veteran is shown to have a current diagnosis of degenerative changes of the cervical spine, as per his outpatient treatment records and VA examination.  Additionally, it is noted that the Veteran has a currently service-connected disability of left shoulder trauma with chronic peritendinitis, traumatic, upon which a suggestion of nexus is provided. 

As such, the inquiry turns upon a finding of nexus between the Veteran's currently diagnosed cervical spine disability and his service-connected left shoulder.  See 38 C.F.R. § 3.310(a).

Here, the most probative nexus opinion of record, via the Veteran's chiropractor, found that the cervical spine disability was a result of his left shoulder disability.  The opinion was based upon his medical knowledge and expertise.  The chiropractor provided a detailed description of the biomechanical relationship between the shoulder and the cervical spine, including the fact that they share common muscles, tendons, and nerves.  It was found that it is highly likely that the Veteran's cervical spine had been affected by the left shoulder due to this interrelationship.  Additionally, the Veteran's chiropractor had been following him since 1995, approximately 7 years after he was released from service and, therefore, in closer proximity to the origin of the Veteran's disability as well as having a greater vantage of the progression of such disability over the course of decades.  As such, the  chiropractor's opinions are afforded great probative value.

On the other hand, the 2010 VA examiner merely provided that there was a lack of medical literature to support the interrelationship of the Veteran's cervical spine and left shoulder.  However, unlike the chiropractor, who provided a rather complete and detailed explanation of the interrelationship, the VA examiner did not provide any further explanation as to how current medical literature was counter to such a finding, other than to just state that it was.  Due to the lack of such rationale, the VA examiner's opinion is afforded lower probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Regardless, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert, 1 Vet. App. at 49.  Given the current diagnosis of degenerative changes of the cervical spine, service-connected disability of left shoulder trauma with chronic peritendinitis, traumatic, and medical nexus via the chiropractor that the cervical spine is related to the left shoulder, any reasonable doubt is resolved in favor of the Veteran and service connection for a cervical spine disability is granted.  38 U.S.C.A. § 5107 (b).

Lumbar Spine

The Veteran contends that his currently diagnosed lumbar spine disability is the result of his military service.  In particular, the Veteran has claimed that this condition began during military service after sustaining a parachute injury in 1987 that primarily injured his left shoulder.
 
A review of the Veteran's service treatment records reveals that he was seen in May 1987 for low back pain.  The Veteran was assessed with a soft tissue strain of the thoracic spine October 1987 approximately one month after sustaining a parachuting injury in which he injured his left shoulder.  There was no discussion of any resulting injury or aggravation of the lumbar spine.  The Veteran was also seen in May 1988 for complaints of pain for weeks due to a low back strain.  The Veteran was last seen in October 1989 for complaints of low back pain.  However, no permanent residuals of any back injury were noted.  No chronic lumbar spine condition was ever diagnosed during military service or within one year of discharge.

A review of the Veteran's outpatient treatment records post military service revealed that the Veteran has sought treatment for complaints of lumbar spine pain.  In a March 2011 letter from the Veteran's chiropractor, he indicated that the Veteran had initially sought treatment for upper and lower back pain in 1995.  However, due to his record keeping practices, the Veteran's initial records had been destroyed.  The Veteran was diagnosed with and followed for treatment for a cervical segmental dysfunction, a cervical brachial neur/rad, thoracic segmental dysfunction, and a lumbar segmental dysfunction.  The chiropractor opined that the Veteran's back conditions were consistent the parachuting accident the Veteran sustained in 1987.  No further rationale was provided.

The Veteran was provided with a VA examination in November 2010.  Upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with degenerative changes of the lumbar spine.  The examiner did not provide an opinion regarding the Veteran's lumbar spine and did not review the service treatment records. 

The Veteran was provided with an addendum opinion in September 2013 to correct the deficiencies in the November 2010 examination.  The Veteran was diagnosed with thoracic spine and lumbosacral spine degenerative changes.  The VA examiner opined that it is less likely than not that the thoracic spine and lumbosacral spine degenerative changes are caused by, the result of, or occurred due to sprain and strain of the thoracic spine and/or lumbar spine noted in service.  In support, the examiner provided that those conditions healed without residuals and there is nothing in the evidence of record to indicate chronicity of care for many years following military service.  Additionally, the VA examiner opined that it is less likely than not that the Veteran's current lumbar spine disability was caused by or related to or are secondary complications of the service-connected left shoulder disability.  The weight of the medical literature does not support any nexus between a shoulder injury and the later development of lumbosacral spine disease.  The VA examiner also noted there is nothing in the evidence of record showing chronicity of care for many years following military discharge and nothing to show that the back condition did not heal without residuals.  The Veteran was able to function as a police helicopter pilot after military discharge.  He did not present again for care until he presented to the VA Medical Center in San Juan, Puerto Rico in April 2009, at which time he mostly complained of his left shoulder condition.  The VA examiner stated that, because the medical opinion provided concerning the lumbar spine condition was a negative nexus (link) opinion, there would be no further discussion to address the question of radiculopathy, as such would be exclusively related to the lumber spine.

Having reviewed the complete record, the Board finds that service connection for a lumbar spine disability is not warranted.

The Veteran is shown to have a current diagnosis of degenerative changes of the thoracic and lumbar spine, as per his outpatient treatment records and VA examination.  Additionally, it is noted that the Veteran has a currently service-connected disability of left shoulder trauma with chronic peritendinitis, traumatic, upon which a suggestion of nexus is provided as well as in-service complaints of low back pain, diagnosed as a strain and a sprain. 

As such, the inquiry turns upon a finding of nexus between the currently diagnosed lumbar spine disability and his military service, to include his service-connected left shoulder.  See 38 C.F.R. §§ 3.303(a) and 3.310(a).

In this regard, there is conflicting medical opinion evidence of record as to whether the Veteran's degenerative arthritis of the lumbar spine is proximately due to, or the result of, his military service, to include his service-connected left shoulder.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

In particular, the Board highlights the November 2010 and September 2013 VA examination opinions discussed above as well as the independently obtained private opinion from the Veteran's chiropractor in March 2011.  The Board notes that all opinions are provided by licensed medical professionals who either reviewed the claims file or otherwise had knowledge of the relevant facts in this case, and are therefore competent.  However, the Board finds that the opinion of the VA examiner is more probative due to the fact that it provided support for the finding that a lumbar spine condition cannot be caused by a shoulder injury, in that nothing in the established medical literature supports such a connection.  Additionally, it was noted that the Veteran's service treatment records showed that his in-service back complaints were merely acute and did not result in any chronic residuals that would have later manifested in his current spine disability.

On the other hand, the Board notes that the Veteran's chiropractor merely provided a blanket statement regarding the relationship of his low back disability to his military service and/or his left shoulder, without any supporting authority or further rationale.  Due to the lack of such rationale, the chiropractor's opinion is afforded lower probative value.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124 ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board, thus, finds that the more probative medical evidence of record does not support the contention that the Veteran's current spine disability was caused by or the result of the his military service, to include his service-connected left shoulder disability.  Additionally, the most probative evidence does not show continuity of symptomatology of his low back disability to support a finding of service connection pursuant to Walker.  The most probative evidence provided by the VA examiner shows that the Veteran's in-service treatment for back complaints was acute in nature and he was not continuously treated for back complaints since service.  

The only other evidence in the claims file supporting the existence of a disability of the lumbar spine that is the result of military service, to include the service-connected left shoulder disability are the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of medicine in general, or orthopedics more particularly, and that he is merely speculating as to whether he has such a relationship.  In this regard, he is not competent to formulate such a nexus opinion, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has showing of nexus lack probative value, and are outweighed by the competent and credible findings of the 2010 and 2013 VA opinions. 

In short, in the absence of persuasive probative evidence demonstrating any showing of nexus, a preponderance of the evidence is against the claim.  Accordingly, because the nexus element required for service connection has not been satisfied, the Veteran's claim of entitlement to service connection for a lumbar spine disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Radiculopathy

The Veteran contends that he suffers from radiculopathy of the bilateral lower extremities due to his claimed lumbar spine.

A review of the Veteran's service treatment records were absent for any discussion of complaints or treatment for neurological conditions of the bilateral lower extremities, to include radiculopathy.

A review of outpatient treatment records post-service has shown recurring instances of complaints of sensory problems and pain in the bilateral lower extremities.  Treatment records have noted that the Veteran has bilateral lower extremity radiculopathy as a result of his lumbar spine degenerative changes.

The VA examiner in the September 2013 VA examination addendum opinion noted the presence of the Veteran's radiculopathy and its relationship to the lumbar spine, but found that an opinion regarding a relationship to service was unnecessary because the Veteran's lumbar spine was not service-connected.

Having reviewed the complete record, the Board finds that service connection for radiculopathy of the bilateral lower extremities secondary to lumbar spine is not warranted, as there is no service-connected disability of the lumbar spine to base any secondary service connection in accordance with 38 C.F.R. § 3.310.  Additionally, there has been no showing in the medical evidence of record that the Veteran's radiculopathy manifested during military service or within one year of leaving military service in accordance with 38 C.F.R. § 3.303.

Because the Veteran does not have a service-connected lumbar spine disability and his radiculopathy has been found to be exclusively related to such, he does not meet the requisite element for a claim of radiculopathy of the bilateral lower extremities as secondary to such claim.  His claim fails on this basis and as such there is no duty to get a medical nexus opinion since he is found to not have a service-connected lumbar spine disability at any time during the appeal period.

Based on the foregoing reasons and bases, service connection for radiculopathy of the bilateral lower extremities secondary to a lumbar spine disability is also not warranted. 

For the foregoing reasons and bases, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for radiculopathy of the bilateral lower extremities secondary to a lumbar spine disability and the benefit-of-the doubt does not apply.  38 U.S.C.A. § 5107(b)(2016).  Thus, the claim must be denied.

Tinnitus

The Veteran contends that he suffers from bilateral tinnitus due to military service.  

A review of the Veteran's service treatment records were absent for any discussion of complaints or treatment for any hearing disabilities, to include complaints of tinnitus.  The Veteran's DD 214 reveals that his MOS was that of a Medical Specialist.  It is noted that this MOS has not been particularly found to be one associated with acoustic trauma.

A review of outpatient treatment records post-service has shown recurring instances of complaints of bilateral tinnitus and, therefore, the Veteran has been diagnosed with such.  However, there has been no opinion provided showing any nexus to military service.

Having reviewed the complete record, the Board finds that service connection for tinnitus is not warranted, as there is no in-service event, injury, or disease upon which to base service connection in accordance with 38 C.F.R. § 3.303.  

Here, the Veteran's service treatment records are complete (which include entrance and separation examinations, immunization records, dental records, as well as medical histories), and it is an indisputable fact that these records do not show that he was treated for or diagnosed with any hearing injuries or complaints of tinnitus during military service.

Therefore, due to the lack of a substantiated in-service event, injury, or disease, the Veteran's claim on a direct basis fails.  

The only other evidence in the claims file supporting the existence of tinnitus that is the result of military service are the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr, 21 Vet. App. at 308-10.  However, it is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of audiology, and that he is merely speculating as to whether he has such a relationship.  In this regard, he is not competent to formulate such a nexus opinion, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has showing of nexus are lacking in probative value, and are far outweighed by other evidence of record showing no treatment for ringing in the ears during service or for many years since service.

Additionally, there has been no showing in the medical evidence of record that the Veteran's tinnitus manifested during military service or within one year of leaving military service in accordance with 38 C.F.R. § 3.303.

Accordingly, for the reasons and bases discussed above, service connection for bilateral tinnitus is denied.

The preponderance of the evidence is against this claim; a reasonable doubt does not arise.  Accordingly the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.

ORDER

New and material evidence having been received; the claim of entitlement to service connection for a cervical spine disability is reopened.

Entitlement to service connection for a cervical spine disability is granted, subject to the laws that govern the payment of monetary benefits.

New and material evidence having been received; the claim of entitlement to service connection for a lumbar spine disability is reopened.

Entitlement to service connection for a lumbar spine disability, also claimed as a back condition, as secondary to the service-connected disability of left shoulder trauma with chronic peritendinitis, traumatic, is denied.

Entitlement to service connection for radiculopathy, left lower extremity, as secondary to a lumbar spine disability, is denied.

Entitlement to service connection for radiculopathy, right lower extremity, as secondary to a lumbar spine disability, is denied.

Entitlement to service connection for bilateral tinnitus is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


